           Case 1:20-cv-00989-DAD-SAB Document 11 Filed 08/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     TIMOTHY WILLFORM, et al.,                          Case No. 1:20-cv-00989-DAD-SAB
11
                    Plaintiffs,                         ORDER DIRECTING THE CLERK OF THE
12                                                      COURT TO TERMINATE COEY HENSON
             v.                                         AS A PARTY IN THIS ACTION
13
     CITY OF CERES, et al.,                             (ECF No. 9)
14
                    Defendants.
15

16

17          On August 12, 2020, Plaintiffs filed a notice of dismissal of Defendant Coey Henson

18 pursuant to Federal Rule of Civil Procedure 41(a). Rule 41(a) of the Federal Rules of Civil

19 Procedure allows a party to dismiss some or all of the defendants in an action through a Rule
20 41(a) notice. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Here, no defendant

21 has filed an answer or motion for summary judgment.

22          “The plaintiff may dismiss either some or all of the defendants—or some or all of his

23 claims—through a Rule 41(a)(1) notice.” Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)

24 (citing Pedrina v. Chun, 987 F.2d 608, 609 (9th Cir. 1993).) “The plaintiff may dismiss either

25 some or all of the defendants—or some or all of his claims—through a Rule 41(a)(1) notice.”

26 Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing Pedrina v. Chun, 987 F.2d 608,
27 609 (9th Cir. 1993)); but see Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687

28 (9th Cir. 2005) (The Ninth Circuit has “only extended the rule to allow the dismissal of all claims


                                                    1
            Case 1:20-cv-00989-DAD-SAB Document 11 Filed 08/13/20 Page 2 of 2


 1 against one defendant, so that a defendant may be dismissed from the entire action.”). “Filing a

 2 notice of voluntary dismissal with the court automatically terminates the action as to the

 3 defendants who are the subjects of the notice.” Concha, 62 F.3d at 1506.

 4          Accordingly, the Clerk of the Court is DIRECTED to terminate Defendant Coey Henson

 5 as a defendant in this action.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     August 12, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
